835 F.2d 877
43 Ed. Law Rep. 552
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mark BRINKMAN, et al., Plaintiffs,v.John J. GILLIGAN, et al., Defendants,v.DAYTON BOARD OF EDUCATION, Defendant-Appellant Cross-Appellees,v.OHIO BOARD OF EDUCATION, et al., Defendants-Appellees,Cross-Appellants.
Nos. 86-3291, 86-3386.
United States Court of Appeals, Sixth Circuit.
Dec. 1, 1987.
ORDER

1
Upon consideration of the joint motion of the parties to the appeal herein for remand to the District Court,


2
IT IS ORDERED that the joint motion be, and it hereby is, GRANTED and the case is remanded to the District Court.